Citation Nr: 0335360	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-11 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, and for Dependency and Indemnity 
Compensation (DIC).

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran testified prior to his death


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran, who had active service from December 1941 to 
October 1945, died in December 1998.  His service records 
show that he engaged in combat in Italy, specifically in 
November 1943 and February 1944.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and April 1999 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The Board remanded this issue in January 2001 and June 2003 
for development.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The veteran died in December 1998, the immediate cause 
was listed as due to coronary artery disease.




3.  Medical evidence of record establishes that the veteran's 
service-connected post-traumatic stress disorder (PTSD) 
contributed to or combined to cause the veteran's death. 

4.  The issue of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is moot in light of the 
grant of service connection for the cause of the veteran's 
death.


CONCLUSIONS OF LAW

1.  The veteran's PTSD contributed to his death in December 
1998 from coronary artery disease. 38 U.S.C.A. §§ 1110, 1310, 
5103A (West 202); 38 C.F.R. §§ 3.303, 3.312 (2003).

2.  The entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 appeal is dismissed as moot. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case, several Board Remands, and the supplemental 
statements of the case, the appellant has been informed of 
the evidence necessary to substantiate her claim.  Pertinent 
identified medical and other records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


II.  Cause of death

The law provides DIC benefits for a spouse of a veteran who 
dies from a service-connected disability. 38 U.S.C.A. § 1310 
(West 2002). The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death. 38 C.F.R. § 
3.312(a).

The Board also notes that 38 C.F.R. § 3.312(c)(3) provides 
that service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.

Based on a thorough review of the record, the Board finds 
that service connection is warranted for the cause of the 
veteran's death for the following reasons. The veteran was 
receiving VA disability benefits for PTSD at the time of his 
death.  The veteran's service records reveal that he was 
engaged in combat with the enemy.  Specifically, the records 
show that the veteran was commended for his participation in 
the invasion of Italy in November 1943 and February 1944.

The post-service medical records since the mid-1990s document 
that the veteran was prescribed medication to control his 
anxiety, nerves and temper as manifestations of his service-
connected PTSD.  These records also document that the veteran 
had serious nonservice-connected heart trouble in the last 
years of his life.  

The veteran appeared before a hearing officer at the RO in 
May 1998.  He testified that he experienced anxiety attacks 
about every three or four days.  He would also wake up in the 
middle of the night due to nightmares of his war experiences.  
He described combat situations that he participated in while 
trying to recapture Italy from the enemy.

According to the veteran's death certificate, he died in 
December 1998 of coronary artery disease.  No secondary 
conditions were listed that gave rise to the immediate cause 
of death.

A VA physician reviewed the veteran's claims files carefully 
in July 2002 with respect to the issue on appeal.  The 
physician specifically concluded that it was highly unlikely 
that the veteran's service-connected PTSD caused the 
veteran's nonservice-connected coronary artery disease; 
however, the physician added that the veteran's heart 
disorder was at times possibly aggravated by stress related 
to PTSD, but did not chronically worsen the veteran's PTSD.  

In an April 2003 VA report based on a review of the record, 
another VA examiner opined that the PTSD did not cause the 
veteran's heart disease.  The physician added, however, that 
stress could cause or precipitate myocardial infarction, 
which was a symptom of PTSD.  As such, the veteran's PTSD 
could have aided or lent assistance to the production of the 
veteran's death. 

The Board remanded this case in June 2003 in order to have 
the April 2003 VA physician clarify the findings in the 
report with respect to the possible relation between the 
veteran's service-connected PTSD and the veteran's coronary 
artery disease.  The Board added in the remand that, if the 
prior VA examiner was unavailable, then another VA examiner 
should address the specific instructions listed in the 
Board's Remand. 

Unfortunately, the record reveals that the previous VA 
examiner was not available apparently due to health issues.  
Therefore, another VA examiner reviewed the veteran's claims 
file.  The Board finds that this VA examiner did not address 
the instructions as requested in the June 2003 Remand.  
Instead, the VA examiner provided a short, three-sentence 
report stating that the veteran's PTSD did not contribute to 
the veteran's death.  The Board finds this report inadequate 
for rating purposes because it did not specifically address 
the evidence in the record or the criteria requested by the 
Board in the June 2003 Remand.

After reviewing the three-volumes of records in this case, 
the Board finds that the evidence is adequate to reach a 
decision.  The Board adopts the findings made by the VA 
examiners in July 2002 and April 2003 in support of the 
claim, and finds in favor of the appellant's claim.  The law 
requires that the evidence show that the principal or a 
contributory cause of death is due to a service-connected 
disorder. 38 C.F.R. § 3.312(a).  In this case, the evidence 
shows that the veteran's service-connected PTSD contributed 
to his cause of death of coronary artery disease.

VA is not competent to render medical determinations that are 
not solidly grounded in the record. See Colvin v. Derwinski, 
1 Vet. App. 171 (1991). Although a VA examiner opined in an 
August 2003 VA examination report that the PTSD did not cause 
or contribute to the veteran's death, the Board finds the 
examination report inadequate and lacking probative weight in 
comparison with the foregoing medical evidence. Therefore, in 
comparison with the opposing evidence discussed above, the 
Board finds that the August 2003 VA examination report lacks 
probative weight due to a lack of reasons or bases.

In the last years of the veteran's life, the record shows 
that he received regular treatment for his heart disease and 
PTSD.  In addition, the Board finds the veteran's testimony 
before a hearing officer in May 1998 to be credible.  He 
described the anxiety attacks that he experienced and nervous 
problems caused by his PTSD.  The Board also finds the 
written statements provided by the appellant as part of her 
appeal to be credible regarding her observations of the 
veteran and the manifestations of his PTSD leading up to his 
death. 

Accordingly, the Board determines that it is at least as 
likely as not that the veteran's service-connected PTSD 
contributed or combined to cause his death from coronary 
artery disease. Thus, resolving the benefit of the doubt in 
the appellant's favor, service connection for the cause of 
the veteran's death is warranted. 38 U.S.C.A. § 1310; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.312.

The award of service connection for the cause of the 
veteran's death entitles the appellant to dependency and 
indemnity compensation (DIC) under the provisions of 38 
U.S.C.A. § 1310.  The appellant has also claimed entitlement 
to DIC benefits under the provisions of 38 U.S.C.A. § 1318, 
which requires the veteran to have had a 100 percent service-
connected disability rating for the ten years immediately 
preceding his death. In light of the Board's favorable 
decision in this case, the matter of the appellant's 
alternative claim under 38 U.S.C.A. § 1318 has been rendered 
moot.


ORDER

Service connection for the cause of the veteran's death and 
DIC benefits is granted.

The entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 appeal is dismissed.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



